BY THE COURT.
Epitomized Opinion
Grow was the owner of a summer cottage situate on land owned by one Miller. The lease was a yea lease at the rate of $10 a year. Iff December, 192( Miller notified Grow that his occupancy would no be permitted for a longer time than another yea and then only upon condition that he pay $2 ground rental. Grow immediately sold the cottag to Wenk for $1,000 including any rights he had i: the land upon which the cottage was situated. Mil ler immediately notified Wenk that the right t occupy for one year longer had been given only t Grow- and that Wenk would not be permitted t occupy the cottage. Wenk then asked Grow , t return her money, which he refused to do. H then sued Grow for money had and received. Th cause seems to have been based upon the theor of fraud and misrepresentation although the pleadirig were never amended. As the verdict was rendrp for Wenk, Grow prosecuted error. Held: i
1. As,the verdict was supported by evidence, tai court cannot say as a matter of law that the verdiic was manifestly against the weight of evidence. ]
2. Where the contract is not a written instrument conversations had between the parties or, their agent before the sale are admissible. '